Response to Amendment
In view of applicant's amendments to the title, the objection to the title is hereby withdrawn.

Claim Interpretation
 The plurality of pixels units in claim 14 inherently require sufficient structure of photodiodes or photosensitive elements in order to convert light into charges and accumulate charges. Therefore, the pixels unit are no longer interpreted as being invoked 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

In view of applicant's amendments to claims 1-14 the claims are no longer interpreted as being invoked 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Allowable Subject Matter

Claims 1-14 are allowable. 

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 14, the claims are allowed based on the reasons set forth in the Applicant’s Remarks filed on 01/05/2021.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/09/2021